Citation Nr: 1721829	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, right knee.

7.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee.

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board, in pertinent part, remanded the issues on appeal for additional development in October 2014.  The Veteran's attorney provided additional evidence in support of the appeal, but waived Agency of Original Jurisdiction (AOJ) review by correspondence received in February 2017.

A February 2015 rating decision granted a separate 10 percent rating for radiculopathy of the right lower extremity, ancillary to the service-connected lumbar spine disability.  The Veteran has not expressed disagreement with the assigned rating or effective date and the issue was not addressed in a subsequent June 2016 supplemental statement of the case (SSOC).  The Veteran's attorney requested entitlement to extraschedular consideration for the service-connected lumbar spine disability and this matter will be addressed as part of the issue on appeal.  The Board finds, however, that no additional action as to the radiculopathy of the right lower extremity disability is required.  

The Board notes that the appeal for entitlement to service connection for hyperlipidemia was dismissed in October 2014, but the June 2016 SSOC erroneously included the matter as an issue on appeal.  Absent appropriate adjudication to reopen the claim, no further action is required at this time.

The Board notes, however, that the issues of entitlement to increased ratings for right and left knee retropatellar pain syndrome were remanded October 2014 and that these issues were not included as matters remaining on appeal in the June 2016 SSOC.  Nor have they been otherwise appropriately addressed by the AOJ.  As such, they are again addressed on remand.

The issues of service connection for right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The persuasive evidence of record establishes that the Veteran's diagnosed unspecified depressive disorder was caused or aggravated by her service-connected orthopedic disabilities.


CONCLUSION OF LAW

The criteria for service connection for unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Service treatment records are negative for complaint, diagnosis, or treatment for an acquired psychiatric disorder.  In her March 2001 report of medical history the Veteran denied having or having had depression, excessive worry, or nervous trouble of any sort.  An examination revealed an abnormal psychiatric clinical evaluation and recommended an evaluation for secondary gain/malingering.  A June 2001 physical evaluation board found the Veteran was physically unfit and recommended separation from service.  

Over the course of time, service connection has been established for degenerative disc disease of the lumbar spine (20 percent), right shin splints (10 percent), left shin splints (10 percent), right retropatellar pain syndrome (10 percent), left retropatellar pain syndrome (10 percent), radiculopathy of the right lower extremity (10 percent), and right wrist ganglion cyst (0 percent).

VA treatment records dated in February 2003 noted the Veteran had a positive depression screen.  Within the past year, she stated that she had at least two consecutive weeks feeling sad, blue, or depressed or had lost all interest or pleasure in things usually cared about of enjoyed.  During the past week it was noted she felt depressed three or four days.  

Private treatment records dated in August 2009 included a past medical history of depression.  Subsequent VA and private treatment reports include similar diagnoses.  No opinions as to etiology were provided.

VA mental disorders examination in April 2016 included a diagnosis of unspecified depressive disorder.  The examiner noted that there was no evidence of a diagnosis or treatment for depression in service and that records show she was first shown to have been provided a trial of anti-depressant medication in 2009.  It was noted that VA records showed her mood and stress had worsened over the previous two years in relation to multiple situational stressors, but that there was no evidence that her depression was a result of her medical conditions or was aggravated beyond its usual progression.  The examiner found it was less likely her unspecified depressive disorder was incurred or aggravated as a result of service or a service-connected disability.  

A December 2016 private medical report found it was as likely as not that a relationship existed between the Veteran's service-connected physical condition (disabilities) and her depression.  The examiner noted the 2003 positive depression screen was evidence of depression at that time and that contemporaneous records described pain that was estimated as eight on a ten point scale.  She observed that the treating physician at the time noted that the Veteran had "true back pain."  She also noted that psychiatric treatment records from 2011 listed her medical conditions/problems as a significant factor for her depression.  Medical literature references were included to support of the opinion that relationship existed between the Veteran's depression and the pain from her service connected disabilities.  

Based upon the evidence of record, and resolving all doubt in her favor, the Board finds that the Veteran's service-connected orthopedic disabilities contributed to the development of her depressive disorder.  The December 2016 private medical opinion in this case is found to be persuasive.  The examiner's rationale for the opinion, that medical records document depression and complaints of pain due to service-connected disabilities, is supported by reference to medical literature and is consistent with the overall evidence of record.  Therefore, entitlement to service connection for unspecified depressive disorder is warranted.


ORDER

Entitlement to service connection for unspecified depressive disorder, is granted, subject to the regulations governing the payment of monetary awards.




REMAND

Additional development is required for an adequate determination of the remaining issues on appeal.  As noted in the introduction above, the left and right knee increased rating claims were not re-adjudicated upon remand.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in February 2017 the Veteran provided evidence addressing her claims, including current symptom manifestations, and requesting a new examination to evaluate her increased low back symptoms.  Although she waived AOJ consideration of the evidence, the Board finds further development is required to reconcile the conflicting medical opinions of record.  

The Veteran contends, in essence, that during service she developed a gynecological disorder manifested by pain and heavy menses which subsequently required a hysterectomy.  She also contends that she has migraines and hypertension as a result of service or a service-connected disability.  A March 2014 VA medical statement was provided in support of the claim asserting that the Veteran underwent a hysterectomy to control the heavy and frequent menstrual bleeding that began when she was in service.  An August 2007 private medical report noted she developed hypertension as a result of oral contraceptives for treatment of her menometrorragia.  Other reports associate her complaints of headaches to hypertension.  A June 2010 VA examiner found the Veteran's migraine headache disorder was not caused by military service; however, the examiner failed to note an August 2000 service treatment report that provided a diagnosis of migraines.  

A February 2017 private medical statement noted the Veteran reported heavy menstrual bleeding and lower abdominal and pelvic pain during service.  It was asserted that the Veteran would clearly have been at risk for elevated blood pressure during service due to psychological stress and actual depression and that these symptoms could contribute to headaches of any type.  The examiner found the Veteran's gynecologic issues, hypertension, and headaches as likely as not resulted from factors related to her service.  

The Board notes that VA medical opinions dated in December 2014 addressed the gynecological and migraine issues and, in essence, found there was no evidence uterine fibroids, abnormal bleeding, or migraine headaches in service.  The February 2017 private medical report, in essence, asserted that these opinions failed to consider the effects of stress and depression on headaches and the available service treatment reports noting dyspareunia (pain occurring during sex) and chronic complaints of abdominal and pelvic pain beyond what is readily explicable by the objective medical findings.  

Although VA knee examinations have been performed in this case since the October 2014 remand, the provided examination did not include all necessary findings for adequate determinations.  The Court has held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Such information is missing from the most recent (January 2015) VA examination report.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds additional VA examinations and medical opinions are required.  Prior to the examinations, up-to-date VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Request that the December 2014 gynecology disorders and migraine headache disorders examiners review the pertinent evidence added to the record, including the December 2016 and February 2017 private medical opinions, and provide clarifying opinions as to whether it is at least as likely as not (50 percent probability or greater) that these disorders were incurred during or as a result of service or a service-connected disability.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected degenerative disc disease of the lumbar spine disability, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected right and left knee disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal, to including whether extraschedular rating consideration is warranted.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


